[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
This is a memorandum of decision with respect to a petition alleging neglect, and seeking the termination of the parental rights of the respondent, Sylvia S. and Arthur S. as well as a pending motion to transfer guardianship to the child's maternal grandmother, which motion is dated October 27, 2000, and is filed by counsel on behalf of the respondent mother.
The facts presented in this case are relatively straightforward. The minor child, Jermaine S. was born on March  1999, to Sylvia S. The mother of this child has a total of six children. She has a long standing history of substance abuse, and as a result of her continued substance abuse does not have physical custody of any of her six children. Jermaine is the youngest of those six children and has been in the physical custody of his maternal grandmother, Alice D. essentially since the time of his birth. The respondent Arthur S. has been named as the putative father of this child. The department alleges that Mr. S. has three other children with Ms. S. In addition, Mr. S. has two other children by his CT Page 15935 wife, with whom he resides in New London. Those children are alleged to be the subject of pending petitions in another court.
Jermaine was voluntarily placed with his maternal grandmother, Alice D shortly after his birth by his mother. Mother maintains contact with Jermaine sporadically, perhaps every other week as described by Maria Armstrong, formerly the Department of Children and Families worker assigned to this case. Ms. Armstrong indicates that the mother did inquire as Co the well-being of the child. Mr. S. the putative father, has never visited with the child and has never taken any affirmative or positive action with regards to this child.
A psychological report dated June 27, 2000 reflects the examination and impressions of David M. Mantel, Ph.D. Dr. Mantel observes that the child is "strongly attached to his grandmother who interacted very appropriately and affectionately with him". Dr. Mantel states that the grandmother and child exhibit an "excellent relationship". He observes the child as happy, healthy, clean and strongly attached to his grandmother.
There is no question but that the grandmother has been and remains the primary caretaker for the child. Based on the evidence submitted, the Court finds that the grandmother is the only psychological parent of this child. In his testimony, Dr. Mantel opines that the worst thing that could happen to this child at present would be the removal from the care of his grandmother.
In light of that background, the Court is faced with a decision as to whether the termination of the parental rights and subsequent appointment of the department as statutory parent of Jermaine S. are in the best interests of this child.
Assuming, arguendo, that the statutory criteria with respect to termination is met as to both parents, the law clearly requires a finding by the Court that termination is in the best interest of the child. In this case, the evidence points in the opposite direction.
While the state is justified in its concern as to the consistency of the treatment offered by the child's grandmother, clearly, this child is so attached to his grandmother that to change his placement would create a situation contrary to the child's best interest.
Accordingly, the state's motions for neglect and for termination of parental rights are denied. The respondent mother's motion for transfer of guardianship is granted. The Court finds that it is in the best interest of the child to transfer his guardianship to Alice D. The Court further CT Page 15936 finds that Alice D. is at present a fit and proper person to exercise guardianship of said minor child. The Court orders protective supervision to be supervised by the Department of Children and Families for a period of nine months from the date hereof.
Robaina, J.
I CERTIFY THAT A COPY OF THE MEMORANDUM COURT DECISION, (A. ROBAINA, JUDGE) OF DECEMBER 15, 2000 WAS SENT TO ALL COUNSEL OF RECORD.
AAG M. MCKENNA 110 SHERMAN STREET HARTFORD, CT 06105
ATTORNEY NOELLE GATELY 1406 MAIN STREET EAST HARTFORD, CT 06108
ATTORNEY ROBERT SWARTOUT 81 WOLCOTT HILL ROAD WETHERSFIELD, CT 06109
ATTORNEY FRANK TWOHILL P.O. BOX 794 BRANEORD, CT 06405
REPORTER OF JUDICIAL DECISIONS EMILY J. LEBOVITZ SUPREME COURT BUILDING DRAWER N, STATION A. 231 CAPITOL AVENUE HARTFORD, CT 06106
DEBRA WARDEN ASSISTANT CLERK